IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-11288
                          Conference Calendar



JAMES MONTANYA, JR.,

                                             Plaintiff-Appellant,

versus

CHARLES K. McGRANAHAN, Sergeant,

                                             Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 5:98-CV-11
                       - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     James Montanya, Jr., a Texas prisoner (# 593707), has

appealed the district court’s order dismissing his civil rights

complaint as frivolous.    An in forma pauperis complaint may be

dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

if it has no arguable basis in law or in fact.       Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997); see Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).    This court reviews

§ 1915(e)(2)(B)(i) dismissals for abuse of discretion.       Siglar,
112 F.3d at 193.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11288
                                 -2-

     Montanya argues that the district court erred in dismissing

his excessive-force claim as frivolous.    “To prevail on an eighth

amendment excessive force claim, a plaintiff must establish that

force was not ‘applied in a good-faith effort to maintain or

restore discipline, [but] maliciously and sadistically to cause

harm,’ and that he suffered an injury.”    Eason v. Holt, 73 F.3d
600, 601-02 (5th Cir. 1996) (quoting Hudson v. McMillian, 503
U.S. 1, 7 (1992)).   The district court did not abuse its

discretion in determining that injuries alleged by Montanya were

“de minimis.”    See Gomez v. Chandler, 163 F.3d 921, 924 (5th Cir.

1999); Siglar, 112 F.3d at 193.

     Montanya’s claim that Sergeant McGranahan violated prison

regulations during the alleged incidents, besides being raised

for the first time on appeal, is not cognizable under § 1983

without allegations that “constitutional minima” were also

violated.   See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir.

1996).

     Montanya has abandoned his other claims, such as that his

personal belongings were ruined during a shake-down of his cell,

by failing to brief them on appeal.    See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(6).

     AFFIRMED.